     Case 2:12-cr-00330-WBS-EFB Document 230 Filed 04/29/20 Page 1 of 16

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     UNITED STATES OF AMERICA,                        No. 2:12-cr-330-WBS-EFB P
12                        Respondent,
13                v.                                    FINDINGS AND RECOMMENDATIONS
14     DIANNA WOODS,
15                        Movant.
16

17            Dianna Woods (“movant”), proceeding pro se, has filed a motion to vacate, set aside, or

18    correct her sentence pursuant to 28 U.S.C. § 2255.1 ECF No. 218. The government has filed a

19    motion to dismiss or, in the alternative, an answer. ECF No. 224. Movant has filed an

20    opposition. ECF No. 228. For the reasons stated hereafter, the government’s motion should be

21    granted and the section 2255 motion should be denied.

22                                               Background

23            Movant was convicted of four counts of making false statements on loan and credit

24    applications pursuant to 18 U.S.C. § 1014. ECF No. 184 at 1. Her conviction was affirmed on

25    appeal. See United States v. Dianna Woods, 709 F. App’x 469 (9th Cir. 2018); ECF No. 224-7.

26    /////

27
              1
              This motion was assigned, for statistical purposes, the following civil case number: 2:19-
28    cv-0059-WBS-EFB.
                                                        1
     Case 2:12-cr-00330-WBS-EFB Document 230 Filed 04/29/20 Page 2 of 16

 1    The court finds it unnecessary, for the purposes of this motion, to reproduce a granular recitation
 2    of the facts. Suffice it to say, movant was a licensed real-estate agent employed by Trade
 3    House/VLD Realty (“VLD”) – a company owned by Volodymyr Dubinsky. ECF No. 204 at 239,
 4    352. VLD built and sold homes (id. at 276-78) and, when business declined, Dubinsky (and his
 5    brother Leonid) recruited family and employees to purchase properties. ECF No. 206 at 444,
 6    516-17. Woods made false statements on Universal Residential Loan Applications in connection
 7    with such purchases. See, e.g., ECF No. 205 at 352:15-21; ECF No. 206 at 414.
 8            Movant has now, by way of her § 2255 motion, raised a multitude of claims attacking her
 9    conviction. First, she alleges that Michael Hansen – her trial counsel – was constitutionally
10    ineffective. ECF No. 218 at 4. Specifically, she claims that Hansen was ineffective in failing to:
11    (1) interview or call Robin Dimiceli, Tony Gane, an unnamed “loan funder,” and various other
12    unidentified witnesses at trial (id. at 13-14); (2) investigate and/or introduce various documents
13    she claims would have been exculpatory (id. at 13); (3) possess the requisite real estate
14    knowledge to litigate her case (id.); (4) share attorney work product with movant (id. at 14); (5)
15    prepare for and demonstrate sufficient attentiveness at trial (id.); (6) failing to seek recusal of the
16    trial judge (id.); and (7) failing to notify the court of a breakdown in communications between
17    attorney and client (id.). She also alleges that all of the foregoing cumulatively prejudiced her.
18    Id. at 13.
19            Second, movant challenges the sufficiency of the evidence underlying two counts of her
20    conviction. Id. at 22. She claims that she had no involvement with two of the loan applications
21    containing false statements. Id. Instead, movant maintains they were originated by an individual
22    named Howard Wing. Id.
23            Third, movant argues that the government maliciously prosecuted her insofar as it: (1)
24    failed to prove the allegations in the indictment against her; and (2) selectively prosecuted her and
25    not others who were similarly situated. Id. at 23.
26    /////
27    /////
28    /////
                                                           2
     Case 2:12-cr-00330-WBS-EFB Document 230 Filed 04/29/20 Page 3 of 16

 1            Fourth, movant raises a sentencing disparity argument. She contends that her sentence
 2    was substantively unreasonable insofar as she received the same sentence as another defendant
 3    involved in the fraudulent loan scheme – Robin Dimiceli – when movant believes herself to be far
 4    less culpable. Id. at 24.
 5            For the reasons stated hereafter, movant is entitled to no relief.
 6                                               Legal Standards
 7            I.     Motions Pursuant to 28 U.S.C. § 2255
 8            A federal prisoner making a collateral attack against the validity of his or her conviction
 9    or sentence must do so by way of a motion to vacate, set aside or correct the sentence pursuant to
10    28 U.S.C. § 2255, filed in the court which imposed sentence. United States v. Monreal, 301 F.3d
11    1127, 1130 (9th Cir. 2002). Under § 2255, the federal sentencing court may grant relief if it
12    concludes that a prisoner in custody was sentenced in violation of the Constitution or laws of the
13    United States. Davis v. United States, 417 U.S. 333, 344-45 (1974); United States v. Barron, 172
14    F.3d 1153, 1157 (9th Cir. 1999). To warrant relief, a petitioner must demonstrate the existence of
15    an error of constitutional magnitude which had a substantial and injurious effect or influence on
16    the guilty plea or the jury’s verdict. Brecht v. Abrahamson, 507 U.S. 619, 637 (1993); see also
17    United States v. Montalvo, 331 F.3d 1052, 1058 (9th Cir. 2003) (“We hold now that Brecht’s
18    harmless error standard applies to habeas cases under section 2255, just as it does to those under
19    section 2254.”) Relief is warranted only where a petitioner has shown “a fundamental defect
20    which inherently results in a complete miscarriage of justice.” Davis, 417 U.S. at 346. See also
21    United States v. Gianelli, 543 F.3d 1178, 1184 (9th Cir. 2008).
22            Claims or arguments raised on appeal are not cognizable in a § 2255 motion. See United
23    States v. Redd, 759 F.2d 699, 701 (9th Cir. 1985) (claims previously raised on appeal “cannot be
24    the basis of a § 2255 motion.”); United States v. Currie, 589 F.2d 993, 995 (9th Cir. 1979)
25    (“[i]ssues disposed of on a previous direct appeal are not reviewable in a subsequent § 2255
26    proceeding.”). See also Davis v. United States, 417 U.S. 333, 342 (1974) (issues determined in a
27    previous appeal are not cognizable in a § 2255 motion absent an intervening change in the law).
28    /////
                                                          3
     Case 2:12-cr-00330-WBS-EFB Document 230 Filed 04/29/20 Page 4 of 16

 1    Conversely, claims that could have been, but were not, raised on appeal are not cognizable in
 2    § 2255 motions. United States v. Frady, 456 U.S. 152, 168 (1982) (a collateral challenge is not a
 3    substitute for an appeal); Sunal v. Large, 332 U.S. 174, 178 (1947) (“So far as convictions
 4    obtained in the federal courts are concerned, the general rule is that the writ of habeas corpus will
 5    not be allowed to do service for an appeal”); Unites States v. Dunham, 767 F.2d 1395, 1397 (9th
 6    Cir. 1985) (“Section 2255 is not designed to provide criminal defendants repeated opportunities
 7    to overturn their convictions on grounds which could have been raised on direct appeal”). Where
 8    a defendant has procedurally defaulted a claim by failing to raise it on direct review, “the claim
 9    may be raised in habeas only if the defendant can first demonstrate either “cause” and actual
10    “prejudice,” or that he is “actually innocent.” Bousley v. United States, 523 U.S. 614, 622 (1998)
11    (citations omitted); United States v. Braswell, 501 F.3d 1147, 1149 (9th Cir. 2007) (same).
12    “Ineffective assistance of counsel constitutes ‘cause’ for failure to raise a challenge prior to
13    section 2255 collateral review.” United States v. De la Fuente, 8 F.3d 1333, 1337 (9th Cir. 1993).
14           Claims challenging the sufficiency of the evidence are not cognizable in § 2255 motions.
15    See United States v. Berry, 624 F.3d 1031, 1038 (9th Cir. 2010) (movant’s “evidence-based”
16    claim that “called into doubt the overall weight of the evidence against him” was not cognizable
17    in § 2255 motion); Barkan v. United States, 362 F.2d 158, 160 (7th Cir. 1966) (“a collateral
18    proceeding under section 2255 cannot be utilized in lieu of an appeal and does not give persons
19    adjudged guilty of a crime the right to have a trial on the question of the sufficiency of the
20    evidence or errors of law which should have been raised in a timely appeal”); United States v.
21    Collins, 1999 WL 179809 (N.D. Cal. Mar. 25, 1999) (insufficiency of the evidence is not a
22    cognizable attack under section 2255).
23           II.     Ineffective Assistance of Counsel Claims
24           The applicable legal standards for a claim of ineffective assistance of counsel are set forth
25    in Strickland v. Washington, 466 U.S. 668 (1984). To succeed on a Strickland claim, a defendant
26    must show that (1) her counsel’s performance was deficient and that (2) the “deficient
27    performance prejudiced the defense.” Id. at 687. Counsel is constitutionally deficient if his or
28    her representation “fell below an objective standard of reasonableness” such that it was outside
                                                          4
     Case 2:12-cr-00330-WBS-EFB Document 230 Filed 04/29/20 Page 5 of 16

 1    “the range of competence demanded of attorneys in criminal cases.” Id. at 687-88 (internal
 2    quotation marks omitted). “Counsel’s errors must be ‘so serious as to deprive the defendant of a
 3    fair trial, a trial whose result is reliable.’” Harrington v. Richter, 562 U.S. 86, 104 (2011)
 4    (quoting Strickland, 466 U.S. at 687).
 5            A reviewing court is required to make every effort “to eliminate the distorting effects of
 6    hindsight, to reconstruct the circumstances of counsel's challenged conduct, and to evaluate the
 7    conduct from counsel's perspective at the time.” Strickland, 466 U.S. at 669; see Richter, 562
 8    U.S. at 106. Reviewing courts must also “indulge a strong presumption that counsel’s conduct
 9    falls within the wide range of reasonable professional assistance.” Strickland, 466 U.S. at 689.
10    This presumption of reasonableness means that the court must “give the attorneys the benefit of
11    the doubt,” and must also “affirmatively entertain the range of possible reasons [defense] counsel
12    may have had for proceeding as they did.” Cullen v. Pinholster, 563 U.S. 170, 196 (2011)
13    (internal quotation marks and alterations omitted).
14            Prejudice is found where “there is a reasonable probability that, but for counsel’s
15    unprofessional errors, the result of the proceeding would have been different.” Strickland, 466
16    U.S. at 694. A reasonable probability is “a probability sufficient to undermine confidence in the
17    outcome.” Id. “The likelihood of a different result must be substantial, not just conceivable.”
18    Richter, 562 U.S. at 112. A reviewing court “need not first determine whether counsel’s
19    performance was deficient before examining the prejudice suffered by the defendant as a result of
20    the alleged deficiencies . . . . If it is easier to dispose of an ineffectiveness claim on the ground of
21    lack of sufficient prejudice . . . that course should be followed.” Strickland, 466 U.S. at 697.
22            The Strickland standards apply to appellate counsel as well as trial counsel. Smith v.
23    Murray, 477 U.S. 527, 535-36 (1986); Miller v. Keeney, 882 F.2d 1428, 1433 (9th Cir. 1989).
24    However, an indigent defendant “does not have a constitutional right to compel appointed counsel
25    to press nonfrivolous points requested by the client, if counsel, as a matter of professional
26    judgment, decides not to present those points.” Jones v. Barnes, 463 U.S. 745, 751 (1983).
27    Counsel “must be allowed to decide what issues are to be pressed.” Id. Otherwise, the ability of
28    counsel to present the client’s case in accord with counsel’s professional evaluation would be
                                                           5
     Case 2:12-cr-00330-WBS-EFB Document 230 Filed 04/29/20 Page 6 of 16

 1    “seriously undermined.” Id. See also Smith v. Stewart, 140 F.3d 1263, 1274 n.4 (9th Cir. 1998)
 2    (Counsel is not required to file “kitchen-sink briefs” because it “is not necessary, and is not even
 3    particularly good appellate advocacy.”) There is, of course, no obligation to raise meritless
 4    arguments on a client's behalf. See Strickland, 466 U.S. at 687-88 (requiring a showing of
 5    deficient performance as well as prejudice). Thus, counsel is not deficient for failing to raise a
 6    weak issue. See Miller, 882 F.2d at 1434.
 7                                                  Analysis
 8             I.    Sentencing Disparity
 9            The government contends that movant’s claim regarding her sentencing disparity with
10    Robin Dimiceli was previously litigated on direct appeal and, consequently, is foreclosed. The
11    court agrees. Movant raised this argument in her opening brief on direct appeal. ECF No. 224-6
12    at 19-21. The U.S. Court of Appeals for the Ninth Circuit rejected it. ECF No. 224-7 at 5. It is,
13    as the government points out, settled law that a section 2255 motion is not a proper vehicle for re-
14    litigating issues decided adversely on direct appeal. See Odom v. United States, 455 F.2d 159,
15    160 (9th Cir. 1972) (“The law in this circuit is clear that when a matter has been decided
16    adversely on appeal from a conviction, it cannot be litigated again on a § 2255 motion.”). This
17    proposition holds true even where a movant phrases her claim differently or raises new legal
18    arguments in its support; it matters only that the “basic thrust or ‘gravamen’” is the same. Molina
19    v. Rison, 886 F.2d 1124, 1129 (9th Cir. 1989). The matter might be different if there had been
20    some intervening change in the law between the adverse decision on direct appeal and the current
21    motion. The court is not aware of such a change, however, and movant has made no argument to
22    that effect.
23            For the foregoing reasons, this claim must be dismissed.
24            II.    Malicious Prosecution and Sufficiency of the Evidence Claims
25            Movant’s second and third grounds for relief are procedurally barred because she could
26    have raised them on direct appeal, but did not. See United States v. Ratigan, 351 F.3d 957, 962
27    (9th Cir. 2003) (“A § 2255 movant procedurally defaults his claims by not raising them on direct
28    appeal and not showing cause and prejudice or actual innocence in response to the default.”).
                                                         6
     Case 2:12-cr-00330-WBS-EFB Document 230 Filed 04/29/20 Page 7 of 16

 1    Movant has made no attempt to assert cause or prejudice; nor has she demonstrated actual
 2    innocence. Moreover, her malicious prosecution claim is not cognizable in a § 2255 motion. See,
 3    e.g., Schipke v. United States, No. CR 04-2195-TUC-CKJ (BPV), 2011 U.S. Dist. LEXIS
 4    157131, *10 (D. Ariz. Oct. 21, 2011) (“[Movant’s] claim of malicious prosecution in ground
 5    three is not cognizable in a § 2255 motion.”); see also Awabdy v. City of Adelanto, 368 F. 3d
 6    1062, 1066 (9th Cir. 2004) (indicating that malicious prosecution is a tort and, in federal court,
 7    must be brought in a § 1983 motion).
 8            Movant’s ineffective assistance of counsel claims are not procedurally barred, however.
 9    See Massaro v. United States, 538 U.S. 500, 504 (2003) (holding that “an ineffective-assistance-
10    of-counsel claim may be brought in a collateral proceeding under § 2255, whether or not the
11    petitioner could have raised the claim on direct appeal”). Instead, the court recommends they be
12    denied on their merits for the reasons set forth infra.
13            III.   Ineffective Assistance of Counsel
14            As noted supra, movant has raised several distinct ineffective assistance claims. The
15    court will address them in the order they have been presented.
16                   A.      Failure to Interview or Call Trial Witnesses
17            Movant’s claim that her counsel was ineffective in failing to call Robin Dimiceli, Tony
18    Gane, her “loan funder,” or any other unidentified witness is insufficiently supported.
19                           1.      Robin Dimiceli
20            Movant argues that Dimiceli’s testimony would have impeached prosecution witness
21    Howard Wing. ECF No. 218 at 14, ¶16. Specifically, movant contends that Dimiceli would have
22    testified that she and Wing “had a working relationship” and that Dimiceli worked on his loan
23    transaction. Id. Movant does not explain precisely how this testimony would have impeached
24    Wing, nor does she explain how Wing’s impeachment would, standing alone, have been
25    sufficient to create a reasonable doubt as to her guilt.
26    /////
27    /////
28    /////
                                                          7
     Case 2:12-cr-00330-WBS-EFB Document 230 Filed 04/29/20 Page 8 of 16

 1           Additionally, the record indicates that movant’s counsel did reach out to Dimiceli’s
 2    counsel prior to the first trial2 and was told that she was not willing to testify. ECF No. 205 at
 3    113. Movant has not offered any theory as to why Dimiceli’s position would have changed at the
 4    time of her second trial. Thus, she has not shown that Dimiceli was actually available and willing
 5    to testify. See United States v. Harden, 846 F.2d 1229, 1231-32 (9th Cir. 1988) (holding that trial
 6    attorney was not ineffective in failing to call a witness where there was no record evidence
 7    establishing that witness was prepared to testify).
 8           Finally, as the government points out, the decision not to call Dimiceli may reasonably
 9    have been strategic. At the time of the second trial – November 2016, Dimiceli had been
10    convicted. See United States v. Dubinsky, et al., 2:12-cr-328 WBS EFB, at ECF No. 176
11    (Dimiceli Judgment, Dated April 13, 2016). As a convicted felon, Dimiceli’s credibility would
12    have been suspect. See Harden, 846 F.2d at 1232 (“Furthermore, the decision not to call
13    Washington as a witness appears to be a reasonable trial tactic. Washington was a convicted felon
14    with numerous prior felony convictions. His credibility could have been at issue.”).
15                           2.      Tony Gane
16           Movant argues that her counsel should have called Tony Gane who, she claims, would
17    have testified that Dimiceli and Wing knew each other and that the former prepared loans for the
18    latter. ECF No. 218 at 14. This claim is conclusory insofar as movant does not explain how this
19    testimony would have created a reasonable doubt as to her guilt. Nor does she offer any evidence
20    that Gane would have actually testified in the manner she suggests. See Dows v. Wood, 211 F.3d
21    480, 486 (9th Cir. 2000) (finding no ineffective assistance where movant failed to provide an
22    affidavit from the relevant witness indicating that they would have provided helpful testimony).
23    Absent such evidence, this claim is too speculative to grant relief.
24                           3.      Loan Funder
25           Movant argues that her counsel should have interviewed or subpoenaed her “loan funder.”
26    ECF No. 218 at 13, ¶ 6. She contends that her loan file contained “different signatures” and notes
27
             2
              Movant first’s trial ended in a mistrial. ECF No. 224-11 at 9-10. The convictions at bar
28    stem from the second.
                                                        8
     Case 2:12-cr-00330-WBS-EFB Document 230 Filed 04/29/20 Page 9 of 16

 1    that a government witness who testified on behalf of Wells Fargo Bank stated that inconsistent
 2    signatures would have been a cause for concern. Id. From that testimony, movant extrapolates
 3    that her funder had useful information because they were tasked with “perfect[ing] the file and
 4    resolv[ing] any inconsistencies prior to funding the loans.” Id. Movant offers no explicit theory
 5    as to what testimony her loan funder would have provided or how that testimony would have
 6    created a reasonable doubt as to her guilt. To the extent movant sought to introduce evidence that
 7    the funder was negligent in failing to detect fraud, such evidence would have proved
 8    inadmissible. See United States v. Hanley, 190 F.3d 1017, 1023 (9th Cir. 1999); see also United
 9    States v. Coyle, 63 F.3d 1239, 1244 (3d. Cir. 1995) (“The negligence of the victim in failing to
10    discover a fraudulent scheme is not a defense to criminal conduct.”).
11                           4.      Unnamed Witnesses
12            Movant vaguely references unnamed witness whom, she claims, her counsel should have
13    subpoenaed and called at trial. She does not detail what testimony these unnamed individuals
14    would have provided. This claim fails for obvious reasons. Absent information as to their
15    identities and potential testimony, it cannot be concluded that counsel’s failure to call any
16    unnamed witness was prejudicial under Strickland.
17                   B.      Failure to Investigate or Introduce Documents
18            Movant argues her counsel was ineffective in failing to introduce various documents,
19    namely: (1) documents from lender’s files; (2) the underwriting guidelines applicable to her
20    loans; (3) documents from mortgage brokers’ files; and (4) an interview report documenting the
21    out of court statements of Khalfin – movant’s mortgage broker.
22                           1.      Lender Files
23            Movant claims that her counsel failed to introduce the “lender’s discovery file” into
24    evidence at trial. She argues that, had he done so, the file would have demonstrated that the
25    mortgage broker was the party responsible for submitting loan applications with false information
26    and forged signatures. ECF No. 218 at 13, ¶¶ 2, 5. Movant also claims that movant did not
27    obtain the “best evidence (original loan packages) from the lender. Id. at 13, ¶ 5.
28    /////
                                                         9
     Case 2:12-cr-00330-WBS-EFB Document 230 Filed 04/29/20 Page 10 of 16

 1           As an initial matter, this claim fails for lack of specificity. Movant offers the unadorned
 2    conclusion that “[d]iscovery shows the mortgage loan broker in petitioner’s loans and others
 3    admitted to altering documents.” Id. at 13, ¶ 2. She also states that “[d]iscovery shows the
 4    mortgage loan broker in petitioner’s loans and one other admitted to altering documents.” Id.
 5    Movant cites no evidence which supports these claims. Vague allusions to “discovery” are
 6    effectively unreviewable insofar as they do little more than invite the court to guess as to what
 7    documents she is referencing.
 8           Additionally, the government points out that movant’s trial counsel did admit a loan
 9    application into evidence. ECF No. 205 at 14-15. Movant’s counsel questioned one of the
10    lenders and elicited testimony that initial loan application and information is typically generated
11    by the mortgage broker, not the borrower. Id. at 17-18. This testimony was highlighted for the
12    purpose of showing that movant was unaware of the falsehoods in her loan applications at the
13    time she signed them. Thus, the theory movant now attempts to convey – that it was the
14    mortgage broker who was responsible for the false statements – was before the jury at trial. The
15    jury – which had been instructed that it did not matter whether movant personally affixed the
16    false information to her loans (ECF No. 224-8 at 5) - still chose to convict her. Thus, the court
17    finds that, even if movant’s counsel had found and introduced other documents which supported
18    her theory of the case, she has failed to demonstrate that such documents would have altered the
19    outcome of her case.
20                           2.       Underwriting Standards
21           Movant argues that her counsel should have investigated and obtained the specific
22    underwriting standards which applied to her loans in order to understand how “the figures were
23    calculated and placed in the loan application.” ECF No. 218 at 13, ¶ 7. This claim fails because
24    movant does not explain how investigation of this information would have altered the outcome of
25    this case. The entirety of this claim is as follows:
26                   Counsel fails to investigate, interview Petitioner’s Underwriter and
                     request underwriting guidelines and standards that were in place and
27                   used to underwrite loans, in order to understand how figures were
                     calculated and placed in the loan applications. Government expert
28                   witness at trial presented the Bank’s general underwriting policies,
                                                        10
     Case 2:12-cr-00330-WBS-EFB Document 230 Filed 04/29/20 Page 11 of 16

 1                   but were not directly involved with Petitioner’s loan, her Underwriter
                     or the local business norms that existed.
 2

 3    Id. Nothing in the claim specifically describes the applicability of this investigation (or

 4    information) to movant’s theory of the case. And movant does not offer any argument as to what

 5    her counsel would have found had he investigated. See Villafuerte v. Stewart, 111 F.3d 616, 632

 6    (9th Cir. 1997) (no ineffective assistance where movant failed to present evidence as to what

 7    additional investigation by his counsel would have uncovered). Consequently, the court cannot

 8    find that her counsel’s failure to investigate this information prejudiced her.

 9                           3.      Mortgage Broker’s File

10           Movant argues that her counsel should have subpoenaed the mortgage brokers’ files. She

11    contends that these files would have shown that the mortgage brokers were committing were

12    committing similar types of fraud in other, unrelated loans. ECF No. 218 at 13, ¶ 3. Movant also

13    argues that the files would have contained communications between the brokers and Howard

14    Wing. Id. at 14, ¶ 17. She concludes by stating that “[t]he brokers were the ones who

15    manipulated the Universal Residential Loan Application to fit the loan.” Id.

16           This claim fails because it is purely speculative. Movant has not offered any concrete

17    evidence that the files would have contained what she alleges. See Cooks v. Spalding, 660 F.2d

18    738, 740 (9th Cir. 1981) (speculation insufficient to establish prejudice under Strickland).

19                           4.      Khalfin’s Out of Court Statements

20           Movant argues that “[c]ounsel failed to investigate, introduce or submit into evidence

21    302’s presented in discovery in which Mortgage Loan Broker, Edward Kalphin [sic] admits to the

22    FBI with his attorney present of altering documents.” ECF No. 218 at 13, ¶ 4. This claim fails

23    because counsel did attempt to introduce Khalfin’s out of court statements. ECF No. 224-14 at 2-

24    5. The court ruled them inadmissible. ECF No. 205 at 113-121.

25                   C.      Counsel’s Lack of Real Estate Expertise

26           Movant claims that her counsel was ineffective because he lacked sufficient real estate

27    expertise to defend her case. ECF No. 218 at 13, ¶ 8. She claims that counsel did not ameliorate

28    this lack of expertise by seeking out “resources or experts.” Id. Finally, she claims that counsel’s
                                                        11
     Case 2:12-cr-00330-WBS-EFB Document 230 Filed 04/29/20 Page 12 of 16

 1    lack of real estate expertise “prevented him from understanding and asking questions that were
 2    necessary to provide a defense.” Id. at 14, ¶ 12.
 3            This claim is conclusory, vague, and speculative. Movant fails to articulate what specific
 4    real estate expertise her counsel lacked or how possession of that expertise would have changed
 5    the outcome of her case. It is unclear, for instance, what “questions” counsel was precluded from
 6    understanding or asking due to his alleged lack of expertise. Thus, movant has not met her
 7    burden under Strickland.
 8                   D.      Failure to Share Work Product
 9            Movant contends that counsel was ineffective because he failed to share his “work
10    product” with her. ECF No. 218 at 14, ¶¶ 12, 15. This claim fails because it is conclusory.
11    Movant never explicitly states how her inability to review her counsel’s “work product”
12    prejudiced her defense. Additionally, movant does not identify any authority which compels
13    defense counsel to share every piece of “work product” with his or her client. To the contrary and
14    as the government points out, courts have declined to find that constitutionally adequate
15    representation sweeps in such a duty. See, e.g., Gaughan v. United States, No. 2:02 CV169, 2006
16    U.S. Dist. LEXIS 70744 * 41 (N.D. Ind. Sept. 28, 2006) (“Gaughan cites no authority indicating
17    that counsel had a duty to provide Gaughan with access to or copies of discovery materials. Every
18    authority the court could locate suggests the opposite.”); Martinez v. Chandler, No. 11-2277,
19    2012 U.S. Dist. LEXIS 88321 * 12 (C.D. Ill. June 26, 2012) (“This court is unaware of any
20    Supreme Court decision stating that defense counsel is obligated to share discovery materials with
21    the defendant.”).
22                   E.      Counsel’s Alleged Lack of Preparation and Inattentiveness at Trial
23            Movant argues that her counsel: (1) was late for the first day of trial; (2) forgot to bring
24    the file to court; (3) failed to submit defense evidence; (4) did not review all discovery; (5)
25    checked his cell phone during trial; (6) prepared a PowerPoint while a video deposition was
26    played; and (7) failed to provide movant with a paper copy of her file so that she could prepare
27    her section 2255 motion. ECF No. 218 at 13 ¶ 1, 14 ¶ 13, 15-16. Movant has failed to show that
28    /////
                                                          12
     Case 2:12-cr-00330-WBS-EFB Document 230 Filed 04/29/20 Page 13 of 16

 1    the foregoing shortcomings, taken as true and considered either individually or collectively,
 2    prejudiced her defense.
 3           First, counsel’s lateness on the first day of trial had no obvious or appreciable effect on the
 4    outcome of the trial. Even if the jury had been aware of counsel’s late arrival – and the
 5    government contends that they were not (ECF No. 224 at 44) – any implicit contention that this
 6    occurrence affected the verdict is purely speculative.
 7           Second, the record does indicate that a short break was taken on the third day of trial to
 8    enable movant’s counsel to retrieve a hard drive with documents. ECF No. 206 at 11. But this
 9    event can hardly be said to have caused disruption. The court went so far as to remark that the
10    break was “understandable” and that proceedings as a whole were “well ahead of schedule.” Id.
11    Movant cannot reasonably claim that her case was prejudiced by counsel’s alleged oversight in
12    this regard.
13           Third, movant’s claims regarding counsel’s failure to submit defense evidence and to
14    review all discovery are insufficient to show prejudice. The motion lacks relevant details – it fails
15    to describe the relevant evidence and discovery or to explain their legal significance. The only
16    specific complaint that the court can discern is that counsel allegedly overlooked forged
17    signatures in the loan files until movant pointed them out. ECF No. 218 at 14 ¶ 10. Nor does
18    movant show how she was not actually prejudiced by this oversight insofar as the signatures were
19    ultimately brought to counsel’s attention.
20           Fourth, movant’s contention that counsel checked his phone during trial and prepared a
21    PowerPoint while a video deposition played are insufficient to establish prejudice. Woods does
22    not raise any specific, discernable argument linking these actions (assuming they are true) to the
23    outcome of the case. She broadly alleges that counsel did not present the “best possible defense,”
24    but never defines this.
25           Fifth, counsel’s failure to provide her with a paper copy of her file after she was convicted
26    is not reviewable within the context of a section 2255 motion. Counsel’s alleged failure to do so
27    is in no way an attack on the validity of the conviction itself. See 28 U.S.C. § 2255(a) (describing
28    the contours and purpose a section 2255 motion).
                                                        13
     Case 2:12-cr-00330-WBS-EFB Document 230 Filed 04/29/20 Page 14 of 16

 1                   F.      Failure to Seek Recusal of the District Court Judge
 2           Movant argues her counsel was ineffective in failing to move for recusal of the district
 3    court judge. ECF No. 218 at 14 ¶ 14. But, as the government points out, there is no indication
 4    that a recusal motion would have been meritorious. Movant points to two rationales for recusal.
 5           First, she contends that:
 6                   [The first] trial ended because of the judge’s outrageous behavior
                     when he threw his hands in the air and twirled in his seat during
 7                   [Professor Black’s] testimony. Petitioner was prejudiced when
                     during petitioner’s motion to replace counsel the judge [was] still
 8                   harboring ill will against Professor Black’s Testimony. [The] judge
                     sided with counsel that Professor Black[’s] testimony had provided
 9                   more harm to petitioner than good. Had the judge listened to the
                     petitioner before he shut her down with his comments. He would
10                   have understood that the mis-trial occurred by counsel and his un-
                     preparedness.
11

12    Id. This claim is inconsistent with the record. The district judge did not “shut [movant] down.”
13    Movant had the opportunity at a hearing to express her concerns about her counsel’s handling of
14    Black’s testimony. ECF No. 224-4 at 8. The district judge specifically asked movant if she had
15    said all she wanted to say about Black and counsel’s handling of the witness. Id. Movant replied
16    in the affirmative. Id. The district judge went on to calmly conclude that “Mr. Black didn’t help
17    you. And it wasn’t because [counsel] was asking the wrong questions.” Id. In light of the
18    foregoing, she cannot reasonably claim that the district judge’s decision to deny her request for
19    substitution of counsel was a consequence of any “ill will”3 regarding Professor Black.4
20           Second, movant contends that she was prejudiced by the district judge’s refusal to allow
21    her previous counsel – Kathryn Druliner – to serve as a paralegal for her trial counsel. ECF No.
22           3
               The district judge expressed his view that Black appeared to have a “personal vendetta
23    he has with regard to banks and this bank in particular . . . .” ECF No. 224-4 at 9. These
      comments, though obviously critical of Black, do not demonstrate bias which militates in favor of
24    recusal. “[J]udicial remarks during the course of a trial that are critical or disapproving of, or
      even hostile to, counsel, the parties, or their cases, ordinarily do not support a bias or partiality
25    challenge.” Liteky v. United States, 510 U.S. 540, 554 (1994).
26           4
                The government correctly notes that a movant faces a high standard in raising a claim of
27    judicial bias. See Withrow v. Larkin, 421 U.S. 35, 47 (1975) (holding that a claimant “must
      overcome a presumption of honesty and integrity in those serving as adjudicators . . . .”). Movant
28    has not done so here.
                                                       14
     Case 2:12-cr-00330-WBS-EFB Document 230 Filed 04/29/20 Page 15 of 16

 1    218 at 14 ¶ 14. Adverse rulings, standing alone, are not a sufficient basis for recusal, however.
 2    Litekey v. United States, 510 U.S. 540, 555 (1994) (“[J]udicial rulings alone almost never
 3    constitute a valid basis for a bias or partiality motion. . . . Almost invariably, they are proper
 4    grounds for appeal, not for recusal.”). Thus, this claim also fails.
 5                   G.      Counsel’s Failure to Notify the Court of a Strained Relationship
 6           Movant argues that her counsel failed to notify the court of their “strained relationship”
 7    and she was prejudiced because he would not assent to her request for new counsel. ECF No. 218
 8    at 13 ¶ 9. She contends that she met with counsel prior to the motion for substitute counsel. Id.
 9    Counsel allegedly used statements movant made during that meeting against her at the motion
10    hearing. Id.
11           The transcript of the motion hearing contradicts movant’s claim that counsel used her
12    statements against her. ECF No. 224-4 at 2-28. And the court agrees with the government that,
13    although movant viewed her relationship with counsel as “strained,” neither counsel nor the
14    district judge shared that view. See id. at 4 (Counsel stating that movant’s concerns were, in his
15    estimation “largely strategic in nature.”); 23 (Court noting that movant’s “all you have told me so
16    far is that there are communication problems.”). And, in any event, movant had an opportunity to
17    notify the court of her “strained relationship” with counsel at the hearing. Thus, she cannot claim
18    to have been prejudiced by counsel’s failure to notify the court of the same.
19                   H.      Cumulative Prejudice
20           Having found no prejudice with respect to the foregoing claims, the court necessarily
21    concludes that movant was not cumulatively prejudiced by her trial counsel’s performance. See
22    Fuller v. Roe, 182 F.3d 699, 704 (9th Cir. 1999) (finding cumulative-error doctrine inapplicable
23    absent any errors).
24                                                 Conclusion
25           Based on the foregoing, it is HEREBY RECOMMENDED that:
26           1. The government’s motion to dismiss (ECF No. 224) be GRANTED and all of
27    movant’s claims, other than those related to ineffective assistance of counsel, be DISMISSED as
28    procedurally barred;
                                                         15
     Case 2:12-cr-00330-WBS-EFB Document 230 Filed 04/29/20 Page 16 of 16

 1           2. Movant’s ineffective assistance of counsel claims be DENIED on their merits for the
 2    reasons specified in these recommendations;
 3           3. Movant’s motion to vacate, set aside or correct her sentence pursuant to 28 U.S.C.
 4    § 2255 (ECF No. 218) be DENIED in its entirety;
 5           4. The Clerk be directed to close the companion civil case, No. 2:19-cv-0059-WBS-EFB;
 6    and
 7           5. The Clerk be directed to enter judgment accordingly.
 8           These findings and recommendations are submitted to the United States District Judge
 9    assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(1). Within fourteen days
10    after being served with these findings and recommendations, any party may file written
11    objections with the court and serve a copy on all parties. Such a document should be captioned
12    “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
13    within the specified time may waive the right to appeal the District Court’s order. Turner v.
14    Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991). In
15    his objections petitioner may address whether a certificate of appealability should issue in the
16    event he files an appeal of the judgment in this case. See Rule 11, Rules Governing § 2255 Cases
17    (the district court must issue or deny a certificate of appealability when it enters a final order
18    adverse to the applicant).
19    DATED: April 29, 2020.
20

21

22

23

24

25

26

27

28
                                                         16
